In an action to recover damages for personal injuries, plaintiff Howard Black appeals from so much of an order of the Supreme Court, Kings County, dated July 6, 1959, as, on reconsideration, vacates the preference previously granted under rule 9 of the Kings County Supreme Court Rules. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldock and Pette, JJ., concur; Kleinfeld, J., dissents and votes to reverse the order, and to reinstate the preference, upon the ground that the record presents evidence of injuries and special damages sufficient to warrant a rule 9 preference. Brennan, J., not voting.